Citation Nr: 0526986	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-31 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in St. Petersburg, Florida which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
St. Petersburg RO in February 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.
At the time of the hearing, the veteran indicated that he 
wished to withdraw his appeal of his claim of entitlement to 
service connection for tinnitus.  See the personal hearing 
transcript, page 20.  He additionally submitted a signed 
statement dated in February 2005 to that effect.  
Accordingly, the issue of entitlement to service connection 
for tinnitus is no longer before the Board on appeal.  
See 38 C.F.R. § 20.204 (2004). 

During the veteran's February 2005 hearing, a motion to 
advance this case on the Board's docket was granted on the 
record.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (2004).


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's bilateral hearing loss is etiologically related to 
his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss, which he contends was incurred in his 
military service, in particular as a result of an explosion 
during basic training.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the August 
2004 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran dated 
April 10, 2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for service connection and 
detailed what type of evidence would assist in substantiating 
his claim, including "a relationship between your current 
disability and an injury, disease or event in service."  See 
the August 10, 2002 VCAA letter, page 2.  Thus, the August 
2002 VCAA letter not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his claim for service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 letter, the RO informed the veteran: "If we do not yet 
have them, we will get your service medical records and 
review them to see if they show you had an injury or disease 
in service.  We will also get other military service records 
if they are necessary."  See the April 10, 2002 VCAA letter, 
page 1.  The letter also indicated that the RO would "get 
any VA medical records or other records you tell us about."  
Id. at 2.  The letter did not advised the veteran that a VA 
medical examination would be scheduled if necessary to make a 
decision on his claim; however, in light of the entirely 
favorable decision on the merits, the Board finds that this 
omission is not prejudicial to the veteran.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2002 letter informed him 
that the RO would request "medical evidence from medical 
providers who treated you if you tell us about it.  You can 
give us a medical opinion regarding a relationship [of a 
current disability to service] from your own doctor."  See 
the April 10, 2002 VCAA letter, page 2.  The veteran was 
asked to complete, sign and return the enclosed VA Form 21-
4142, Authorization for Release of Information, for each 
doctor or hospital where he was treated.  Id.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2002 letter requested that the 
veteran "Tell us about any additional information or evidence 
that you want us to try to get for you."  See the April 10, 
2002 VCAA letter, page 2.  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that August 2002 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
April 2002 letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The one-year period has since elapsed.

Review of the record reveals that the veteran was provided 
notice of the VCAA prior to the adjudication of this claim, 
by rating decision in December 2002.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits. 
   
Because there is no indication that there exists any evidence 
which could be obtained which would have an impact on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's private treatment records.  The veteran was 
provided a VA examination in December 2002, the results of 
which will be referred to below.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an audiological evaluation and rendered appropriate diagnoses 
and opinions.

The veteran's service medical records are not associated with 
the claims folder.  
A response from the National Personnel Records center (NPRC) 
dated in September 2002 indicates that the veteran's service 
medical records were not available despite extensive and 
thorough search and that further efforts to locate them would 
be futile. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development, 
especially in light of the entirely favorable decision on the 
merits.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].   
So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As was noted in the Introduction, the 
veteran testified at a Travel Board hearing at the RO in 
February 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.
Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Analysis

As has been explained earlier, the veteran's service medical 
records have been lost.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of- 
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis of the veteran's claim has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran in essence contends that he suffered noise trauma 
in basic training.  The Board observes at this juncture that 
the veteran's DD Form 214 indicates that the veteran served 
in an artillery unit. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
bilateral hearing loss, which is evidenced by the December 
2002 VA audiological examination findings.  Hickson element 
(1) is therefore satisfied for the veteran's claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one year presumptive period 
after service, and the veteran does not so contend.  
Therefore, no medical evidence of the incurrence of disease 
in service exists.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from a specific incident in 
basic training, and also as a result of exposure to noise 
from artillery fire.  The veteran's DD 214 form confirms that 
he was assigned to an artillery unit, which indicates that he 
was likely to have been exposed to acoustic trauma in 
service.  For the purposes of this decision, the Board will 
assume that the veteran experienced hazardous noise exposure 
during service.  This is sufficient to satisfy Hickson 
element (2), in-service incurrence of injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Of record is an opinion by a VA audiologist dated in January 
2002 that the veteran's hearing loss "could be attributed to 
his military service."  However, this "could be" opinion 
is not persuasive.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  

The record does, however, contain another medical opinion 
that is favorable to the veteran's claim.  The December 2002 
VA examiner opined: "Given the patient's history of an 
incident of which he is very specific of an accidentally 
discharged artillery weapon going off in his right ear and 
his problems with hearing ever since that time . . . . and 
also because he started wearing hearing aids just a couple of 
years after his discharge from the military, it is as likely 
as not that the patient's complaints of loss of hearing . . . 
. [is] secondary to hazardous noise level exposed while in 
the United States Marines."  The veteran's military history 
is consistent with exposure to noise in service, which 
supports the credibility of the account given by the veteran 
on which the December 2002 VA examiner based his opinion.  
There is no opinion to the contrary.  

Accordingly, in light of the December 2002 VA examiner's 
positive nexus opinion, with no opinion to the contrary, the 
Board concludes that a grant of service connection for 
bilateral hearing loss is warranted, as all Hickson elements 
have been met.  






ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


